McLaughlin, J. (dissenting):
Unless the original contract of hiring in 1897 was for one year, then the complaint does not state a cause of action, because the only facts stated, from which it can be inferred that there was a yearly hiring thereafter, are that the plaintiff “ held over and continued in the employ of the defendant in said capacity during the entire year, 1898, * * * 1899. * * and to about the 1st of November, 1900, when he was wrongfully discharged. The original contract of hiring was not for one year. The allegation is “ that on or about the 18th day of April, 1897, the plaintiff entered into an agreement with the defendant by which it was understood and agreed that in consideration of the plaintiff’s faithfully serving the defendant in. the capacity of brewmaster * * * for the period from January 1,1897, to December 31, 1897, the defendant would pay to the plaintiff the sum of Six thousand (6,000) dollars per year for the said services.” Manifestly, under a contract made the eighteenth day of April the plaintiff could not, as a consideration of his employment, render service from the first of the preceding January to that time. All he could do would be to render service during the life of the contract and this, according to the allegation of the complaint, he did at the rate of $6,000 per year. A contract to pay for services at a given rate is not equivalent to a contract of yearly hiring. (Martin v. Ins. Co., 148 N. Y. 121.)
It may be, as suggested in the prevailing opinion, that if the parties had agreed, in consideration of the plaintiff’s having, from the previous first of January to that time, faithfully served the defendant as brewmaster, and of his continuing to do so until the follow*254ing thirty-first of December, his^employment should be deemed a yearly one at á salary of $6,000 per year, that this would constitute a good contract for the following year at the same compensation,, in case nothing was said and the services w:ere rendered. But no such contract is pleaded. The validity of the contract must be tested by the facts stated in the coin plain t • an d hot by what might have been, stated. • "...
In my opinion the only contract alleged in the complaint for the year 1897 was from the eighteenth day of April to the thirty-first day of December, and at the rate of. $6,000 per year,- ■ If it be sought to infer that any other contract was made, then the only fair inference, as it seems .to me, is that one was made not for. any specific time, hut one by which the services rendered were to be paid for at so much per year, in which event the same might he terminated by either of the parties to it át any time.
For these reasons, I think the judgment should be affirmed.
Judgment reversed, with costs, and demurrer overruled, with costs, with leave to defendant to withdraw demurrer apd. to answer on payment of costs in this court and in the court below. Order filed.